Citation Nr: 1639888	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-19 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected cervical spine, right knee, and left knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel

INTRODUCTION

The Veteran had active service from September 1985 to September 2005.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claim has since been transferred to the RO in New Orleans, Louisiana.  In this regard, the Board notes that a February 2006 rating decision initially denied service connection for the Veteran's claimed disorder; however, he was subsequently afforded a VA examination pertaining to such disorder in May 2006.  Thereafter, his claim was readjudicated in the September 2006 rating decision on appeal.  See 38 C.F.R. 
§ 3.156(b) (2015).

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the transcript is associated with the record.

The Board remanded the case in December 2012 and in September 2015 for additional development and it now returns for final appellate review. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service; arthritis did not manifest within one year of the Veteran's discharge from service; and such disorder was not caused or aggravated by service-connected cervical spine, right knee, and/or left knee disabilities.



CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006), (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by November 2005 and May 2006 letters, sent prior to the September 2006 unfavorable decision, and a December 2012 letter, after which the Veteran's claim was readjudicated in July 2013 and January 2016 supplemental statements of the case.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, in response to the Board's remand, the Veteran was asked in a December 2012 letter to complete appropriate authorization forms so that VA could obtain treatment records from his private physician, Dr. Phillips.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.
 
Additionally, in conjunction with the claim on appeal, the Veteran was afforded VA examinations in May 2006 and January 2016.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate to address the claim decided here.  In this regard, the examinations are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

Here, during the August 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the current nature and etiology of the Veteran's claimed low back disorder.  Furthermore, the undersigned explained what was necessary to grant service connection for his claim, namely evidence of a current diagnosis and a nexus to military service or a service-connected disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Moreover, the Veteran's testimony revealed the existence of outstanding private medical records. In this regard, as requested by the Veteran's representative, the Board held the record open until October 2012 for the submission of additional evidence.  Ultimately, no additional evidence was received.  Even so, the Board remanded the case in December 2012 in order to obtain such private treatment records, as well as updated VA treatment records.  Furthermore, in September 2015 the Board again remanded the claim in order to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed low back disorder.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board further finds that there was substantial compliance with the December 2012 and September 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this regard, in December 2012, the Board directed that the Veteran be provided VCAA notice regarding the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, and to substantiate his claim of entitlement to service connection for a low back disorder as secondary to his service-connected cervical spine, right knee, and left knee disabilities, and to obtain outstanding treatment records, to include those from Dr. Phillips.  Thereafter, the requested VCAA notice was provided in a December 2012 letter.  Additionally, the AOJ obtained the Veteran's updated VA treatment records and requested that the Veteran provide authorization to obtain such private treatment records; however, as discussed previously, the Veteran did not provide an authorization form to allow VA to request such records and he did not otherwise submit them. 

Additionally, in September 2015, the Board remanded the claim in order to afford the Veteran an appropriate VA examination to determine the etiology of any present low back disorder.  As directed by the Board, the Veteran was provided a VA examination in January 2016.  In the associated VA examination report, the examiner provided a full description of the nature of low back symptomatology and an opinion as to etiology and likelihood that the etiology is related to service or to a service-connected disability.  Accordingly, the Board finds that there has been substantial compliance with the December 2012 and September 2015 remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively service connection may be established under 38 C F R § 3 303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v
Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's claim, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III. Evidence

Service treatment records include the April 1985 entrance examination, which showed no indication of any back problems.  Such reflect that the Veteran was seen in October 1986 for complaints of back pain of the thoracolumbar pain for one day after lifting weights.  At that time the assessment was mid-back strain.

During re-enlistment examinations in July 1989 and October 1994, the Veteran reported no problems with his back, and on examination the examiner recorded no abnormal findings.  However, the Veteran was seen in May 1997 for complaints of lower back pain with occasional radiation into the right buttocks and right anterior thigh without history of tingling, numbness or weakness.

The report of a March 2001 periodic examination shows that the Veteran reported no problems with his back, and on examination the examiner recorded no abnormal findings.  The Veteran was seen in June 2004 for complaints of lower back pain for the prior week, which was assessed as acute mechanical lower back pain.

An August 2005 report of medical assessment shows that the Veteran reported complaints of recurrent lumbar pain in the upper, lower, and middle back.  The provider described this as chronic mechanical lower back pain, with no related abnormal findings noted on physical examination.

Following service, a report of a May 2006 VA examination shows that the Veteran reported that he had had a low back condition for the previous 10 years, with symptoms of stiffness, and intermittent pain in the lower back but which did not radiate from the back.  The severity of the pain was 6/10 at the highest level.  The Veteran reported that treatment included muscle relaxers, Motrin, and chiropractic manipulation.  On examination, findings included that the Veteran had a normal gait and equal lower leg length; and lumbar spine X-ray examination concluded with an impression of negative lumbar spine.  After examination the examiner concluded that there was no low back pathology on which to render a diagnosis.

A VA treatment record of February 2010 shows complaints of chronic low back pain off and on for years, especially in the morning.  The provider recorded that the Veteran possibly had a slight scoliosis.

The report of a May 2010 VA examination shows that the Veteran reported a past medical history significant for lower back pain.  Findings included that motor strength was 5/5 in the lower extremities flexors and extensors; deep tendon reflexes were 2+ throughout the lower extremities; straight leg raising was to 70 on the right and to 55 degrees on the left.  The Veteran was able to ambulate on his toes heels and tandem walk with normal gait.  The examination report does not further address any findings, assessment, or nexus opinion referable to the claimed low back disorder.

During an August 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that he developed chronic lower back pain after being in service ten years.  In this regard, he testified that he participated in a lot of forced marches with packs on his back in the field, training in the field, and sleeping on the ground.  He did not remember any back injuries but indicated that his back condition also resulted from wear and tear of using ladders on the metal ships.  He testified that treatment in service included muscle relaxer or Motrin to stop spasms.  He testified that was placed on light duty and that after leaving service he started seeking treatment for his back.  He testified that after service he had continuously experienced back problems and back pain.

A November 2012 report of VA X-ray examination contains impressions of mild degenerative spondylosis and mild scoliosis of the lumbar spine; and of normal study for the thoracic spine.  

During a January 2016 VA examination of the low back the examiner recorded that the Veteran had a diagnosis during service of "mechanical lower back pain, temporary condition without residual"; and a diagnosis in 2012 of mild lumbar spondylosis (DDD/DJD) with mild levoscoliosis, new, separate and unrelated condition."  The Veteran reported his belief that his current back condition was caused by his being stationed on ships using ladders, forced marches, and field training.

During the examination, the Veteran reported complaints of intermittent back pain, some during service and some after military separation.  The Veteran reported that his current back symptoms would come and go. The examination report recorded that the Veteran was not currently being treated for a back condition and did not have a prescription for a back condition but was taking NSAID. There was no history of surgery or procedures on the back.
 
The Veteran reported that he has problems with decreased range of motion in the back during flares but usually not at other times.  He reported that normally during flares he had back symptoms, which were located in the right upper and middle lower back.  The pain and associated muscle spasm resulted in decreased bending. 

Diagnostic imaging examination showed arthritis of the thoracolumbar spine.  Computed tomography of the lumbar spine concluded with impressions of mild lumbar spondylotic changes, and mild scoliosis and degenerative change most significant at L4-5 and L5-S1.  CT of the thoracic spine concluded with the following impression: the superior aspect of the thoracic spine is obscured by overlying soft tissues on the lateral image; there is normal alignment; visualized thoracic vertebral body heights are maintained; and intervertebral disk heights are within normal limits.  

After examination, the January 2016 VA examiner opined that it is not at least as likely as not that the current lower back disorder had its onset during the Veteran's active service or is otherwise causally or is etiologically related to the Veteran's active service, to include his reports of walking on metal surfaces or hiking with heavy packs.  The examiner also opined that it is not at least as likely as not that the current lower back disorder was caused or aggravated by the Veteran's service-connected cervical spine disability, right knee disability, or left knee disability.

As rationale, the examiner noted his review of the evidence of record.  He stated that spondylosis or degenerative changes in the intervertebral discs are an inevitable result of aging, and are influenced by major and minor mechanical stresses to the spine.  The examiner stated further that spondylosis is a natural progressive process of aging, is seen in 10 percent of individuals by the age of 25 years and in 95 percent by the age of 65 years.

The examiner further stated that Schmorl's nodes, or vertical disc herniations through the cartilaginous vertebral body endplates, were fairly common, especially with minor degeneration of the aging spine and that reflect that degeneration of the spine has occurred over time.  The examiner further stated that this is consistent with findings in the Veteran and would support that the current lumbar spine condition is related to degenerative changes of aging.

The examiner stated that the most likely etiology of the levoscoliosis is related to degenerative spine changes, especially since they were not present on films before 2012, and so mild that they are not noted on current examination.  The examiner stated that given the mild condition of the Veteran's spondylosis diagnosed in 2012 and lack of intercurrent injury or procedure, the weight of the medical evidence is against a nexus between the Veteran's condition and an in-service injury.  On that basis the examiner opined that the most likely etiology of the lumbar spondylosis is related to degenerative changes of aging.

The examiner stated that the lumbar spondylosis and levoscoliosis were very mild on current examination, and were progressive in nature, occurring over a period of time, and since VA X-rays indicated mild lumbar spondylosis [DDD/DJD] with scoliosis, and since the condition is being treated with only NSAID medication without surgical intervention.  On that basis, the examiner opined that it is unlikely that the lumbar spine condition had progressed unnaturally to suggest the lumbar condition to have been aggravated to any degree, including by service-connected conditions.

In this regard, the examiner noted that VA bilateral knee X-rays taken in February 2015 were normal, and the Veteran had a normal gait.  He opined that therefore, it is unlikely that the current lumbar spine condition is etiologically related to or aggravated by the service-connected bilateral knee condition, especially since there was an alternative etiological attribution for the current back condition. 

Based on generally normal findings he cited regarding the Veteran's service-connected cervical spine disability, the examiner opined that it is unlikely that the lumbar spine condition is etiologically related to or aggravated by the cervical spine condition.  

The examiner opined that it is unlikely that the current lower back condition is caused by Southwest Asian environmental exposures.  As rationale the examiner noted that an undiagnosed multisystem disease process was not found at the current examination, and that the current lower back condition had another etiological attribution.

Based on the foregoing, the examiner concluded with an opinion that it is not at least as likely as not that the current lower back condition is caused by or is related to the Veteran's military service or caused by or is aggravated by the Veteran's service-connected cervical spine or bilateral knee conditions.  

IV. Analysis

The Veteran claims that his low back disorder is due to injury in service, including due to the physical training, including marches, and sleeping on concrete; or as due to service-connected cervical spine or bilateral knee disabilities.

In deciding the case the Board accords great probative weight to the findings and opinions offered by the VA examiners at the VA examinations in May 2006,  May 2010, and January 2016, as to both direct and secondary service connection.  

In this regard, each of the findings and opinions proffered considered all of the pertinent evidence of record at the time, to include the statements of the Veteran, and findings on physical examination of the claimed low back disorder on appeal; and they provided complete rationales, relying on and citing to the examination findings and records reviewed.  Moreover, the VA examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the data to the conclusions with respect to the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

There are no contrary medical opinions of record.  The differing findings and diagnoses and prior absence of a diagnosis appears to reflect the development over time of a low back disorder beginning some years after service.  After service, during the earliest VA examination in May 2006, the examiner concluded that there was no low back pathology at that time to render a diagnosis.  During the May 2010 VA examination, relevant findings were normal.  Subsequent VA clinical records reflect X-ray evidence of low back slight scoliosis in February 2010.  VA X-ray examination in November 2012 shows impressions of mild degenerative spondylosis and mild scoliosis of the lumbar spine; and of normal study for the thoracic spine.

The Board has considered the Veteran's statements that his claimed low back disorder is directly related to service, or was caused or aggravated by his service-connected cervical spine or bilateral knee disabilities.  However, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

In this regard, establishing a diagnosis or etiology of a back disorder is a matter not capable of lay observation, and requires medical expertise to determine.  While the Veteran may describe symptoms associated with such low back disorder, he is not competent to prescribe such symptomatology to a specific disability, an in-service injury, or his cervical or bilateral knee disabilities.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("[a]lthough the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Moreover, the question of etiology in this case, to include by way of causation or aggravation as a result of the Veteran's cervical spine or bilateral knee disabilities, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Accordingly, the Veteran's opinion as to the etiology of his current low back disorder is not competent medical evidence and, thus, is entitled to no probative weight.  Consequently, the Board finds the opinion of the cited VA examiners outweighs the Veteran's lay assertions regarding etiology. 

Consequently, the Board finds that the claimed low back disorder is not attributable to any event, injury, or disease during service or caused or aggravated by the Veteran's service-connected cervical spine, or left or right knee disabilities.  There is no evidence of any preexisting low back disorder, to include lumbar spondylosis or levoscoliosis, on which to premise an argument of aggravation.  

The Board further finds that a chronic disease of the low back, to include arthritis, was not present in service or manifested to a compensable degree within the first post-service year.  In this regard, the Board notes that the service treatment records show that the Veteran had some complaints in service associated with his back.  However, as determined by the medical evidence of record, those complaints have been shown to have been treated and resolved, and are not shown to be in any way associated with the currently claimed lumbosacral spine condition.  Furthermore, although the Veteran has testified to a continuity of low back symptomatology, the clinical record evidence does not reflect a continuity of low back pathology since service.  After service, the reports of the earlier VA examinations in May 2006 and May 2010, the evidence does not show findings or diagnosis referable to low back symptomatology.  Rather, the earliest clinical findings of back problems are in 2010 and arthritis was not shown by X-ray until 2012.  Therefore, the Board finds that, as a chronic disease of the low back, to include arthritis, was not present in service or manifested to a compensable degree within the first post-service year, presumptive service connection is not warranted.

Therefore, based on the foregoing, the Board finds that service connection for a low back disorder is not warranted on any basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for low back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


